Bowles, Justice,
dissenting.
The power granted to boards of education should be liberally construed to accomplish their general purposes. Bd. of Commrs. &c. of Twiggs County v. Bond, 203 Ga. 558 (47 SE2d 511) (1948). On the other hand, "if there is any doubt as to the power of the county to tax in any particular instance, it must be resolved in the negative.” Richmond *69County Business Assn. v. Richmond County, 224 Ga. 854, 856 (165 SE2d 293) (1968).
The language of section 15 of the enabling statute, Ga. L. 1955, is sufficiently broad to allow the board of education to levy millage within the 20 mill limit for almost any purpose, including the purpose of capital outlay provided the amounts levied are reasonably used for that purpose under the annual budget requirements for the school year in which the tax is imposed. Otherwise, the board of education would be powerless to add an additional room or rooms or to repair existing school buildings.
Section 15 of the local Act makes provision for the annual budget of the school system and the rate of levy necessary to be made for the "support and maintenance of schools, libraries and other operations and functions coming within the jurisdiction of said countywide district.” It has no specific provision for constructing, erecting, or enlarging necessary buildings. I readily admit that there would be implied authority to construct buildings if reasonably carried out during the course of a budget year or overlapping a budget year. The section recognizes the possibility that money appropriated for a given year may not be expended during that year as the Act provides that such funds "shall continue to be funds of said system and shall not revert to any other purpose.” This to my mind means that surplus funds carried over from one year to the next, could not be used for any other purpose except the purpose for which the levy was made in the budget year for which there was a carryover. Thus, such funds would be cash on hand at the beginning of the next succeeding budget year, thus reducing the amounts necessary to be budgeted for the succeeding year. If they were not budgeted for capital outlay purposes during the year in which they were requested then I do not believe they could be legally put into a reserve account for that purpose for a succeeding year merely because they were carryover funds.
Section 16 of the Act clearly authorizes the board of education to incur bonded indebtedness for the purpose of "constructing, erecting, enlarging, repairing, improving the necessary buildings, and improving the necessary *70grounds for the use of the public schools and libraries of said districts, and for other purposes coming within the jurisdiction of said district, and for purchasing, acquiring and leasing lands and buildings and such other property as may be necessary for such purposes. . .” Thus, a reasonable construction of the authority to levy taxes under section 15 is to meet the year to year requirements of the school board. On the other hand, section 16 gives adequate authority for the issuing of bonds for capital outlay purposes.
If the majority rule is sound, the board of education could accumulate such funds out of annual budget requirements, over a long period of years and one generation of taxpayers would in effect be required to pay for capital expenditures for a succeeding generation.
When the carryover funds for the year 1975 were put into a special reserve account and not used against the 1976 budget needs, and when the board deliberately levied a tax in the year 1976 in order to create a planned surplus above the needs of 1976, in my opinion they exceeded their authority and discretion. Although some plans were made during the year 1976 to build a building in 1977 and the total time span does not exceed three years it could just as easily have been 10 or 20 years in the future.
In my judgment the actions of the board were not in keeping with the authority and intent of the local and special law authorizing them to act, and I would hold that the totality of their actions was an abuse of their discretion.
I respectfully dissent, and am authorized to state that Justice Jordan and Justice Marshall join in this dissent.